DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is allowable. The restriction requirement between inventions II and III, as set forth in the Office action mailed on 02/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 02/21/2020 is partially withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 6-16 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious independent claim 10 of a method of making a modular wind turbine blade comprising providing a mold assembly comprising a mold having a mold surface shaped to define at least part of an outer shell of a first blade module, and an elongate feature protruding from the mold surface, the elongate feature having a tapered end region defining an inclined upper surface, arranging one or more layers of fibrous material on the mold surface to form an outer skin of the first blade module, the one or more layers at least partially covering the elongate feature, arranging a spare structure as claimed, arranging the tapered portion of the elongate spar structure on top of the inclined upper surface of the elongate feature, arranging one or more second layers of fibrous material on top of the one or more first layers of the spar structure to form an inner skin, integrating the layup and curing as claimed in which the elongate feature of the mold assembly forms a tapered recess in the outer shell of the first blade module.
The closest prior art of record, Baehmann, Landry and Diesen as discussed in the non-final rejection mailed 06/24/2020, teaches a method of forming a wind turbine blade module comprising laying up an outer skin material, an elongate spar structure and an inner skin material, consolidating the layup with a curable matrix and curing the layup to form a wind turbine blade module.  Baehmann teaches forming a tapered spar structure used for joining wind turbine blade segments; however, as detailed in applicant’s persuasive arguments filed 10/20/2020 (pgs 14-16), the prior art of record does not teach or render obvious an elongate feature protruding from the mold surface which forms a tapered recess in the outer shell of the first blade module.
Claims 6-9, 11-16 and 25 depend upon claim 10 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742